Citation Nr: 0202021	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  94-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a sprain to the right ring finger.

2.  Entitlement to a disability rating in excess of 10 
percent for right carpal tunnel syndrome, postoperative.

3.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  

This appeal arose from an August 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claim of 
entitlement to service connection for a right wrist 
disability and also denied the veteran's claim of entitlement 
to an increased disability rating for service-connected 
residuals of a sprain of the right ring finger. 

In a February 1997 decision, the Board of Veterans' Appeals 
(the Board) granted the veteran's claim of entitlement to 
service connection for traumatic arthritis with carpal tunnel 
syndrome of the right wrist.  The issue of entitlement to an 
increased disability rating for residuals of a sprain of the 
right ring finger was remanded to   the RO for additional 
evidentiary development.  In a January 1998 RO rating 
decision, the Board's decision was implemented.  Disability 
ratings of 10 percent each were assigned to the veteran's 
service-connected right carpal tunnel syndrome and traumatic 
arthritis of the right wrist.  The veteran duly appealed the 
assigned disability ratings.  The previously-assigned 
noncompensable rating for the service-connected residuals of 
sprain of the veteran's right ring finger was confirmed and 
continued. 

The issues listed on the title page were denied by the Board 
in March 2000.  The veteran appealed the Board's March 2000 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2001, a Joint Motion for Remand 
and for Stay of Proceedings was filed by the parties.  Later 
in March 2001 the Court granted the Joint Motion, vacated the 
Board's decision and remanded the matter to the Board.  The 
Joint Motion will be discussed in greater detail below.  
Received by the Board in December 2001 was a brief from the 
veteran's attorney.  Also received were copies of evidence 
previously submitted, as well as a June 2001 report from 
S.R., M.D., and a September 2001 report from C.N.B., M.D., 
along with a waiver of consideration by the RO.  See 38 
C.F.R. § 20.1304(c) (2001).

Additional issues

In his September 2001 report, Dr. C.N.B. opined that the 
veteran has right elbow and right shoulder pathology which is 
directly related to his service-connected hand/wrist injury.  
The issues of entitlement to service connection for right 
elbow and right shoulder disabilities, which to the Board's 
knowledge had not previously been raised, were specifically 
referred to by the veteran's attorney in the December 2001 
brief.  The veteran's attorney further stated that the 
veteran "waives further consideration by the Regional Office 
on his claims."  This statement is somewhat confusing, 
particularly its use of the word "further", because there has 
been no previous RO consideration of these two issues.  
Nonetheless, the attorney's statement could be interpreted as 
requesting that the Board adjudicate the issues of 
entitlement to service connection for right elbow and 
shoulder disabilities on a secondary basis without prior 
adjudication of the issues by the RO.  However, the Board 
declines to take original jurisdiction of these issues.  The 
Board is an appellate body and does not have jurisdiction to 
initially adjudicate claims of entitlement to service 
connection.  See 38 C.F.R. § 19.4 (2001).  

The Board is aware that the Court held in a recent decision, 
Janssen v. Principi, 15 Vet. App. 370 (2001), that an 
appellant may waive the Court's consideration on appeal of 
rights guaranteed to him by an act of Congress [in the 
Janssen case, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)].  The 
Board does not read into Janssen the much broader 
interpretation that a veteran may waive all procedural 
requirements found in the law and regulations, including 
those found in 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§§ 20.200 et seq. (2001).  Consequently, the Board will take 
no action as to the issues of entitlement to service 
connection for right elbow and shoulder disabilities on a 
secondary basis other than referring them to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The service-connected residuals of a sprain to the 
veteran's right ring finger are principally manifested by 
complaints of pain at the base of the right ring finger, with 
objective findings of tenderness to palpation at the base of 
the finger and X-ray findings of a mild deformity at the 
distal shaft of the ring finger metacarpal bone and minimal 
spur formation in the distal interphalangeal joint, without 
evidence of limitation of motion of the finger.  Medical 
evidence of record demonstrates that there is no limitation 
of motion of the veteran's right ring finger.   

2.  Medical evidence of record demonstrates that the 
veteran's service-connected right carpal tunnel syndrome, 
postoperative, is principally manifested by decreased 
sensation in the first, second and third fingers and in the 
dorsum of the right hand; mild limitation of motion of the 
right wrist; reduced grip strength; mild weakness in the 
median innervated muscles; and tenderness over the median 
nerve at the wrist, which is productive of mild disability. 

3.  The service-connected traumatic arthritis of the 
veteran's right wrist is principally manifested by complaints 
of pain, some limitation of motion (supination to 80 degrees, 
pronation to 60 degrees) and marked tenderness to palpation 
over the right wrist.  

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to any of the 
disabilities herein on appeal.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
residuals of a sprain of the right ring finger have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5155 (2001). 

2.  The criteria for a disability evaluation in excess of 10 
percent for right carpal tunnel syndrome, postoperative, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2001). 

3.  The criteria for a disability evaluation in excess of 10 
percent for traumatic arthritis of the right wrist have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5213 
(2001).

4.  Extraschedular disability ratings are not warranted for 
any of the three service-connected disabilities.  38 C.F.R. § 
3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for three 
service-connected disabilities of the right hand and wrist.  

The March 2001 Joint Motion for Remand and for Stay of 
Proceedings, as adopted by the Court, remanded this case to 
the Board to determine the severity of the veteran's service-
connected sprain of the right ring finger, to include whether 
a compensable evaluation is warranted for residuals of a 
sprain of the right ring finger under 38 C.F.R. § 4.59 
(2001); to provide a more thorough discussion as to how 
DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) affects all 
three claims; and to explain the significance, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001), of the facts 
that the veteran was a mechanic, reportedly had trouble 
holding his tools, could not work every day, applied for VA 
Vocational Rehabilitation, and compensated with the left side 
of his body because of his service-connected right hand 
disabilities.

Because the three disabilities share essentially the same 
evidentiary background and involve similar legal 
considerations, the factual background, the law and 
regulations common to all issues and certain preliminary 
analysis will be discussed together.  The three issues on 
appeal will be then be addressed separately.  Finally, the 
matter of extraschedular ratings will be discussed.

Factual Background

Service medical records reveal that in September 1969, the 
veteran sustained a hyperextension injury to the right ring 
finger with swelling of the proximal interphalangeal joint 
and some limitation of motion.  An X-ray examination of the 
finger revealed no abnormality. 

A March 1970 VA examination report indicates that there was a 
spindle-like soft tissue swelling at the level of the 
proximal interphalangeal joint on the right ring finger.  X-
ray examination revealed a slight deformity in the distal 
portion of the fourth metacarpal bone. Objective examination 
revealed full range of motion of the finger without pain.  

A March 1970 rating decision established service connection 
for residuals of a sprain of the right ring finger.  A zero 
percent evaluation was assigned.  

A nerve conduction test report dated in August 1985 included 
a diagnosis of probable diffuse peripheral neuropathy, 
chronic re-innervation in hand muscles on electromyography 
(EMG) and possible superimposed right carpal tunnel, right 
ulnar entrapment at Guyon's canal.  A December 1985 VA 
examination report indicated that examination revealed full 
range of motion in all joints of the hand and weak right grip 
strength.  The diagnosis was status post severe sprain of 
right ring finger 1969 and probable right carpal tunnel 
syndrome.

Treatment records by Dr. S.R. dated in 1991 indicate that the 
veteran reported having pain in his right wrist and pain and 
numbness in the right hand.  Examination revealed tenderness 
over the right wrist and numbness over the first three digits 
consistent with median nerve distribution.  Dr. S.R. 
recommended that the veteran undergo a carpal tunnel release 
with decompression of the median nerve.  The diagnosis was 
moderately severe carpal tunnel syndrome with pain and 
secondary loss.  

Hospital records dated in September 1991 indicate that the 
veteran underwent a right carpal tunnel decompression with 
decompression of the median nerve.  

Treatment records by Dr. S.R. dated in November 1992 indicate 
that the veteran continued to have arthritic symptoms in his 
right wrist.  Nerve conduction studies in December 1992 
revealed that there was some mild decrease in the distal 
latency of the median sensory.  The right median sensory 
distal latencies were prolonged with normal amplitudes. The 
right median motor distal latencies, amplitudes, and nerve 
conduction velocities were normal. 

In January 1993, the veteran filed a claim for an increased 
rating for the sprain of the right ring finger, as well as 
claims for entitlement to service connection for carpal 
tunnel syndrome and arthritis of the right wrist.   

A January 1993 treatment record by Dr. S.R. indicates that 
the veteran had aching and pain in the right wrist.  Dr. S.R. 
stated that the veteran had mild residuals from the carpal 
tunnel syndrome and mild traumatic arthritis related to the 
old injury.  It was noted that the veteran had mild 
limitation to light activity with his wrist, based upon 
arthritic symptoms and pain as well as some aching and pain 
from the carpal tunnel syndrome residuals.  Dr. S.R. 
indicated that the veteran had mild disability related to the 
limitation and use of the hand.   

An April 1993 VA examination report indicated that the 
veteran reported having constant pain in the right wrist and 
at the base of the 4th finger both ventrally and dorsally.  
He had difficulty with the strength of the grip in his right 
hand.  Objective findings revealed no swelling or deformity 
of the right hand.  There was marked tenderness to palpation 
over the right dorsal and ventral wrist and also the base of 
the right fourth finger.  Biceps reflex was 1+/4 on the right 
and 2+/4 on the left.  There was normal vibration sensation.  
There was mild decrease in pin prick sensation over the 
first, second, and third fingers of the right hand.  There 
was moderately decreased light touch sensation in the right 
hand compared to the left.  There was no abnormality in the 
range of motion of the fingers of the right hand.  Range of 
motion of the right wrist was extension to 60 degrees, 
flexion to 30 degrees, medial flexion to 10 degrees, and 
lateral flexion to 20 degrees.  General strength of the right 
hand and wrist was 2+/4.  The veteran had mild difficulty 
picking up a paper clip with the right hand.  X-ray 
examination of the fourth digit was unremarkable.  X-ray 
examination of the right hand revealed a mild deformity in 
the distal shaft of the ring finger metacarpal bone.  The 
diagnoses were mild traumatic arthritis and mild residual 
nerve damage from carpal tunnel syndrome both related to 
injury in the service, and chronic pain and mild limitation 
of range of motion and strength in the right hand secondary 
to the first diagnosis.    

A June 1993 VA X-ray examination report indicates that the 
veteran's left hand and right hand were compared and there 
did not appear to be any difference between the right and 
left fourth metacarpals.  The impression was probably normal 
fourth metacarpals.  

On a July 1993 VA vocational rehabilitation consultation 
report, the veteran reported that he had been unable to work 
for three years due to the right carpal tunnel syndrome.  The 
consultant, not a physician, did not have access to the 
veteran's medical records.  According to the report, the 
"Barriers to Overcome" included the veteran's apparent 
inability to return to his former occupation as an automobile 
mechanic due to constant pain and weakness in his right arm 
and hand.

As noted in the Introduction, in August 1993, the RO denied 
the veteran's claim of entitlement to service connection for 
right wrist disability and also denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected right ring finger disability.  This appeal 
followed.

A February 1997 Board decision signed by the undersigned 
granted service connection for traumatic arthritis of the 
right wrist and right carpal tunnel syndrome.  The issue of 
entitlement to an increased rating for the right ring finger 
sprain was remanded for additional evidentiary development.

A May 1997 VA joints examination report indicates that the 
veteran reported having right wrist pain.  He used a variety 
of pain medication.  He took aspirin and Tylenol.  The 
veteran was right-handed.  Objective examination revealed 
that the right arm and forearm circumferences were equal.  
The veteran demonstrated a full ability to flex his fingers 
in both hands to the distal palm.  There was no visible 
deformity of the fingers.  The knuckles appeared normal in 
shape.  There was a well-healed 5 centimeter, longitudinal 
and volar, right wrist scar.   The examiner indicated that 
the only weakness that he could pick up was to pinch on the 
right hand to the index and fifth finger.  The fingers, 
including the thumb, had normal strength in abduction and 
adduction.  There was no atrophy of the right arm.  The right 
elbow, wrist, and shoulder were normal.  The forearms rotated 
normally.  The examiner indicated that other than the well-
healed nontender longitudinal volar wrist scar, the veteran 
had no functional loss that the examiner could demonstrate in 
the right hand or right upper extremity.  He had a good 
radial pulse.  Grip strength seemed adequate, bilaterally.  
X-ray examination of the right wrist and hand revealed 
minimal spur formation in the distal interphalangeal joints.  

VA neurological examination dated in May 1997 reveals that 
the veteran reported having weakness in the right hand and 
increased difficulties performing his work as a mechanic 
because of the pain and aching in the wrist, hand, and 
forearm.  He indicated that he dropped tools, mainly because 
of the sensory loss in his right hand.  The numbness in the 
fifth finger had disappeared.  Examination revealed no 
trophic change in the median nerve distribution.  The 
veteran's grip strength was reduced in the right hand as 
compared to the left.  There was weakness of the median 
innervated muscles (abductor pollicus brevis) in the hand.  
The opponens was normal.  The lumbrical muscles innervated by 
the median nerve were weak at the proximal interphalangeal 
joint and distal interphalangeal joints.  There was some 
weakness of the abduction of the fingers but this was 
equivocal.  There was mild weakness of rotation, supination, 
and pronation of the right wrist.  The right triceps was 
slightly weak.  The biceps and deltoid were normal.  The 
shoulder was normal.  Reflexes were 2+ distally.  Sensation 
was decreased in the median distribution of the fingers and 
hands and dorsum of the hand on the right, but not in the 
ulnar distribution.  There was some tenderness over the 
median nerve at the wrist, over the previously incised skin 
area, which caused some discomfort radiating up half way up 
the right forearm over the volar surface.  The diagnosis, in 
pertinent part, was EMG/NCV chronic residuals medrol motor 
neuropathy.  

A May 1997 VA outpatient treatment record indicates that the 
veteran had pain in the right hand; Advil provided some 
relief.  It was noted that the pain increased with use.  The 
veteran had full range of motion of the right hand and good 
grip strength.  

A June 1997 EMG and nerve conduction studies report reflects, 
in pertinent part, an impression of normal right median nerve 
conduction velocities and wrist latencies, chronic changes in 
right thenar muscles only (shown on EMG), and residual 
chronic right median motor neuropathy (recurrent branch).  

A January 1998 rating decision implemented the February 1997 
Board decision.  A 10 percent disability evaluation was 
assigned effective January 28, 1993 for traumatic arthritis 
of the right wrist.  A 10 percent disability evaluation was 
assigned for right carpal tunnel syndrome effective January 
28, 1993.  The claim for an increased evaluation for the 
service-connected residuals of a sprain of the right ring 
finger was denied.  

A February 1998 VA examination report indicates that 
supination of the right wrist was to 80 degrees and pronation 
was to 60 degrees.  Examination of the right wrist revealed 
no obvious abnormalities except for a well-healed scar.  
Extension of the right wrist was to 60 degrees; flexion was 
to 40 degrees.  Ulnar deviation was to 30 degrees, and radial 
deviation was to 20 degrees.  Range of motion of the thumb 
was moderately reduced.  Extension of the right thumb was to 
70 degrees.  Opposition of the thumb showed that he could not 
flex the tip of his thumb to the base of the fifth finger on 
either hand, but he was able to touch the tip of the small 
finger bilaterally.  Finger spread was normal.  There was no 
evidence of interosseous muscle weakness.  The flexion of all 
finger joints was normal.  The veteran had no loss of 
temperature, vibration, position, or pain in his fingers.  
The diagnosis, in pertinent part, was previous injury to the 
right hand particularly the right ring finger with some loss 
of range of motion of the wrist and right forearm and history 
of carpal tunnel release of the right wrist.  

An August 1998 VA consultation report indicates that the 
veteran reported having pain over the volar aspect of right 
fourth digit.  This prevented him from flexing his fourth 
digit.  He pointed to the flexor tendon as the area of 
primary pain.  Examination revealed tenderness over the volar 
aspect of the right hand at the distal fourth metacarpal.  
There was a palpable snap in this area with extension of a 
fully flexed fourth digit.  Sensation was intact to fine 
touch.  Motor examination revealed mild weakness in a diffuse 
distribution of the right arm.  The impression, in pertinent 
part, was right fourth trigger and status post old right 
carpal tunnel release.  

At the hearing before a Hearing Officer at the RO in January 
1999, the veteran stated that the right wrist disability 
impeded his ability to work.  Hearing Transcript, hereinafter 
Tr., 4.  He stated that he has not worked since July 1997, 
when he broke his left wrist.  Tr. 4.  The veteran indicated 
that he was able to use the first three fingers of his right 
hand, but not the last two fingers.  Tr. 6.  He had pain in 
his right wrist when he "put it to the limits."  Tr. 10.  
Regarding the right carpal tunnel syndrome, the veteran 
indicated that after the carpal tunnel release, he no longer 
had numbness in his fingers.  Tr. 12.  He said that the 
carpal tunnel syndrome caused a grating type stiffness and 
pain in the right elbow.  Tr. 17.  The veteran stated that he 
had full motion of his fingers of the right hand and he was 
able to make a fist.  Tr. 20.  He noticed a decrease in 
strength.  Tr. 20.  He indicated that his right ring finger 
was not straight anymore; it was bent.  Tr. 21.   

According to a June 2001 report from Dr. S.R., who initially 
saw the veteran in May 1991 and later performed a right 
carpal tunnel release, the veteran had continued arthritic 
symptoms in the right hand.

According to a September 2001 report from Dr. C.N.B., the 
veteran's right median/ulnar nerve pathology and right wrist 
pathology are a direct result of his in-service hand/wrist 
injury.  

Relevant Law and Regulations

Disability Ratings - In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (2001); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001); Fanning v. Brown, 4 
Vet. App. 225 (1993).

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings." Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  The Board observes that the veteran was informed in 
multiple Statements and Supplemental Statements of the Case, 
including in November 1998 and June 1999, of the relevant law 
and regulations and the types of evidence that could be 
submitted by him in support of his claims.  His 
representative was informed by the Board in June and 
September 2001 that additional evidence could be submitted.  
Additional evidence was in fact received by the Board from 
the veteran's attorney in December 2001, as noted in the 
Introduction above.  The veteran has not pointed to any 
pertinent evidence which exists and which has not been 
associated with his claims folder.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

It is clear that the veteran's service-connected right upper 
extremity disabilities have been thoroughly evaluated by 
medical professionals.  Consequently, the Board believes that 
the record already contains sufficient medical evidence with 
which it may render an informed decision on each of the 
issues on appeal.  The veteran has not contended otherwise.

The veteran has been accorded ample opportunity to present 
argument in support of his claims, including presenting his 
own testimony at a personal hearing before a hearing officer 
in January 1999 and in the December 2001 submission from his 
attorney.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. 
§ 7104(d)(1) (2001).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Board notes that the medical evidence establishes that 
the veteran's right upper extremity is his major extremity.  

Entitlement to a compensable evaluation for residuals of a 
sprain of the right ring finger

The veteran contended at his January 1999 hearing that he is 
unable to use the last two fingers on his right hand and that 
his right ring finger is bent and painful.  It was contended 
on behalf of the veteran by his attorney in December 2001 
(p.7) that a compensable evaluation should be awarded for his 
service-connected right ring finger under 38 C.F.R. § 4.59 
(2001) due to arthritis and deformity of the joint, causing 
painful motion.

Schedular considerations

The RO assigned a zero percent disability rating to the 
service-connected residuals of a sprain of the right ring 
finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2001), ankylosis of the individual fingers.  Under 
Diagnostic Code 5227, ankylosis of any finger other than the 
thumb, index finger, or middle finger is not compensable, 
unless such ankylosis is extremely unfavorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2001).  Ankylosis of multiple 
fingers of one hand warrant compensable disability ratings.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5220 et seq. (2001)

In classifying the severity of ankylosis or limitation of 
motion of single digits and combinations of digits, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be  made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Extremely unfavorable 
ankylosis will be rated as amputation. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
right ring finger disability under the provisions of 
Diagnostic Code 5227 (2001).  There is no evidence of 
ankylosis of the right ring finger, either favorable or 
unfavorable.  A synopsis of the pertinent evidence follows.  

VA examination reports, dated in April 1993, May 1997, and 
February 1998, indicate that the veteran had full range of 
motion of the right fourth finger.  There was normal strength 
in abduction and adduction in all of the veteran's fingers on 
examination in May 1997.  Despite some tenderness and pain 
over the volar aspect of the right fourth digit on VA 
evaluation in August 1998, the veteran was able to fully flex 
the fourth digit and sensation was intact.  In January 1999, 
the veteran stated that he was able to flex his right fingers 
and he was able to make a fist, although he had difficulty 
using the last two fingers.  

The medical evidence of record demonstrates that the veteran 
has full range of motion of his right ring finger, with 
tenderness and pain.  In light of the above findings, which 
show no ankylosis of any finger of the right hand, including 
the right ring finger, the Board concludes that the 
disability picture more nearly approximates the criteria for 
a noncompensable evaluation.  See 38 C.F.R. § 4.7 (2001).  
Consequently, a compensable disability evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001) or any other diagnostic code involving ankylosis of 
the fingers. 

Arthritis

The joint motion for remand (page 8) requires the Board to 
provide discussion of the severity of the veteran's ring 
finger disability, to include readjudication of his 
entitlement to a separate disability rating for the right 
ring finger under 38 C.F.R. § 4.59.  It was contended on 
behalf of the veteran in December 2001 that a separate 
compensable evaluation is warranted for the veteran's 
service-connected right ring finger under the provisions of 
38 C.F.R. § 4.59 (2001) because there is arthritis of the 
joint with deformity.  

The Board notes that the Court indicated in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) that a separate 
compensable rating can be assigned for arthritis based on X-
ray findings and painful motion under 38 C.F.R. § 4.59 when 
involving a major joint or group of joints.  There is X-ray 
evidence of arthritis of the right ring finger, in the form 
of May 1997 X-ray findings of minimal spur formation in the 
distal interphalangeal joint.  There are also complaints of 
painful motion of that finger.  However, since the right ring 
finger is not a major joint or group of joints, see 38 C.F.R. 
§ 4.45(f) (2001), a separate compensable evaluation is not 
warranted for the veteran's service-connected right ring 
finger under 38 C.F.R. § 4.59 (2001).

The Board observes in passing that even if a separate 
disability rating could be assigned for arthritis of the 
veteran's right ring finger (and for reasons expressed 
immediately above the Board does not so find), a compensable 
disability rating would not be warranted.  Degenerative 
arthritis when established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  In this 
case, as discussed in detail above, there is no medical 
evidence of limitation of motion of the right ring finger.  
Recent VA evaluations of the veteran's right hand show full 
range of motion of the right ring finger.  Thus, a 
compensable evaluation would not be warranted under 
Diagnostic Code 5003.  

DeLuca considerations

As noted above, the joint motion for remand calls upon the 
Board to provide an explanation of the application of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) to this case.  See the joint 
motion for remand, pages 8-9.  DeLuca and the regulations it 
discussed have been referred to above under the heading 
"Rating Musculoskeletal Disabilities".  

The medical evidence indicates that there was tenderness to 
palpation at the base of the right ring finger.  The veteran 
had complaints of pain at the base of the right ring finger.  
Pain medication provided some relief. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2001) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2001).  In light of the Court's holding in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45 (2001) [if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].  

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for the service-connected sprain of the 
right ring finger.  The benefit sought on appeal is 
accordingly denied.


Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right wrist 

The veteran contended at his January 1999 hearing that his 
service-connected carpal tunnel syndrome warrants an 
increased evaluation because it causes decreased strength in 
the right upper extremity, causes a grating type of stiffness 
and pain in the right elbow and affects his ability to use 
his right arm.

Schedular considerations

The Board observes at the outset of its discussion of this 
issue that service connection is in effect for traumatic 
arthritis of the right wrist.  The veteran is currently 
assigned a 10 percent disability evaluation for that 
disability under Diagnostic Codes 5010 and 5213 (2001).  In 
evaluating the veteran's service-connected right carpal 
tunnel syndrome, therefore, the Board is mindful of the 
provisions of the anti-pyramiding provision, 38 C.F.R. § 4.14 
(2001) [the evaluation of the same disability under various 
diagnoses is to be avoided].  Evaluation of the service-
connected traumatic arthritis of the right wrist will be 
discussed below.    

The RO has assigned a 10 percent disability evaluation to the 
veteran's right carpal tunnel syndrome under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2001), paralysis of the 
median nerve.  

Under Diagnostic Code 8515, if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances, a 70 
percent evaluation is assigned for complete paralysis of the 
median nerve of the major extremity and a 60 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the minor extremity.  A 50 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the major extremity and a 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor extremity.  A 30 percent evaluation 
is assigned for moderate incomplete paralysis of the median 
nerve of the major extremity and a 20 percent evaluation is 
assigned for moderate incomplete paralysis of the median 
nerve of the minor extremity.  A 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve of 
the major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2001).

The Board observes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities, 38 C.F.R. Part 4 (2001).  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 U.S.C.A. § 7104(a) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 4.2, 4.6 (2001). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for right 
carpal tunnel syndrome under the provisions of Diagnostic 
Code 8515 (2001).  In essence, the medical evidence 
demonstrates that the right carpal tunnel syndrome causes 
mild impairment.  As examples, a December 1992 
electrodiagnostic consultation revealed that there was some 
mild decrease in the distal latency of the median sensory.  
In a January 1993 treatment record, Dr. S.R. determined that 
the veteran had mild residuals from the carpal tunnel 
syndrome and mild limitation to light activity with the right 
wrist due to the aching and pain from the carpal tunnel 
syndrome residuals.  The April 1993 VA examination report 
reflects a diagnosis of mild residual nerve damage from the 
carpal tunnel syndrome with chronic pain and mild limitation 
of motion of the right hand.  

As noted above, although characterizations of service-
connected disabilities by examining and treating medical 
professionals is not dispositive of an issue, such comments 
must be considered by the Board, as must all evidence.  The 
Board is struck by the fact that the medical records 
consistently refer to the veteran's disability as "mild".  
There appear to be no descriptions of the disability as worse 
than mild, and the veteran has not identified any. 

The medical evidence, which has been described at some length 
above, appears to be consistent with the various descriptions 
of the veteran's service-connected right carpal tunnel 
syndrome as mild.  There are objective findings of a mild 
decrease in pin prick sensation over the first, second, and 
third fingers of the right hand and in the dorsum of the 
right hand; mild weakness of the median innervated muscles in 
the right hand; and some tenderness over the median nerve at 
the wrist.  The VA examination reports and the treatment 
records indicate that the veteran reported having pain and 
aching in the hand and wrist.

After consideration of the evidence, the Board concludes that 
the symptomatology demonstrated approximates the criteria for 
mild impairment under Diagnostic Code 8515.  There is no 
evidence of moderate or severe incomplete paralysis or 
complete paralysis of the median nerve, and the veteran and 
his attorney have pointed to none.  Thus, the Board finds 
that because the disability picture for the service-connected 
carpal tunnel syndrome of the right wrist more nearly 
approximates the criteria for the current 10 percent 
evaluation, an evaluation in excess of 10 percent is not 
warranted for the right carpal tunnel syndrome under 
Diagnostic Code 8515.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8515 (2001). 

DeLuca considerations

As noted above, the joint motion for remand requires the 
Board to discuss DeLuca with respect to all three issues on 
appeal.

The veteran's service-connected right carpal tunnel syndrome 
is rated as a neurological disability under 38 C.F.R. 
§ 4.124a (2001) rather than as a musculoskeletal disability 
under 38 C.F.R. §§ 4.71a and/or 4.73 (2001).  The provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001) are for specific 
application to the musculoskeletal system.  Compare 38 C.F.R. 
§§ 4.40 (2001) with 38 C.F.R. §§ 4.120 et seq. Accordingly, 
the Board does not believe DeLuca provisions are for 
consideration with respect to this issue, which involves 
neurological, not musculoskeletal, symptoms.

As noted above, the veteran's right wrist is separately rated 
under musculoskeletal codes, Diagnostic Codes 5010 and 5213 
(2001).  The Board will discuss DeLuca in connection with 
that issue immediately below. 

Fenderson considerations

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings." See, in 
general, Fenderson v. West, 12 Vet. App. 119 (1999).  As to 
this issue, the Board finds that staged ratings are not 
warranted.  The medical evidence does not show that there has 
been any significant change in the severity of his right 
upper extremity symptoms due to carpal tunnel syndrome from 
February 1993 to the present, and the veteran has pointed to 
no such change.  The Board has observed above that examiners 
have consistently described the veteran's carpal tunnel 
syndrome as mild; there is no other evidence of a period in 
which the disability was other than mild.

Additional comment

As noted in the Introduction, in December 2001, the veteran's 
attorney, relying on the September 2001 opinion of Dr. B., 
has asked that the issues of entitlement to service 
connection for right elbow and right shoulder pathology be 
considered by the Board.  This amounts to a claim of 
entitlement to secondary service connection for those 
disabilities.  See 38 C.F.R. § 3.310 (2001).  For reasons 
expressed in the Introduction, the Board declines to take 
jurisdiction over those issues.  It should be noted that the 
veteran's attorney has not raised Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) [service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition].  The Board does 
itself believe that this is a situation covered by Esteban, 
because the elbow and shoulder disabilities are allegedly 
caused by the wrist disability, rather than being part of the 
wrist disability.  Thus, the situation is properly 
characterized as one involving secondary service connection 
under 38 C.F.R. § 3.310.

The Board wishes to make it clear that it intimates  no 
opinion, legal or factual, as to the ultimate disposition 
warranted with respect to these newly advanced claims.   

Conclusion

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the right carpal tunnel syndrome, for 
the reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for a disability 
evaluation in excess of 10 percent for the service-connected 
carpal tunnel syndrome of the right wrist.  The benefit 
sought on appeal is accordingly denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right wrist 

The veteran contended at his January 1999 hearing that his 
service-connected traumatic arthritis of the right wrist 
warrants an increased evaluation because he has  pain in his 
right wrist, because he has to use a right wrist brace, and 
because the disability impedes his ability to work with his 
right hand.


Schedular considerations

The RO assigned a 10 percent disability evaluation to the 
veteran's traumatic arthritis of the right wrist under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
(2001), traumatic arthritis, and Diagnostic Code 5213 (2001), 
impairment of supination or pronation of the forearm.  

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrants a 10 percent 
evaluation.  Limitation of pronation of the forearm of either 
upper extremity warrants a 20 percent evaluation if motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation is 
warranted when limitation of pronation of the forearm of the 
major upper extremity is lost beyond the middle of the arc 
and a 20 percent evaluation is warranted for limitation of 
pronation of the minor extremity with motion lost beyond the 
middle of the arc.  Bone fusion with the hand fixed near the 
middle of the arc or in moderate pronation in either upper 
extremity warrants a 20 percent evaluation.  Bone fusion with 
the hand fixed in full pronation warrants a 30 percent 
evaluation in the major extremity and a 20 percent evaluation 
in the minor extremity.  Bone fusion with the hand fixed in 
supination or hyperpronation warrants a 40 percent evaluation 
for the major upper extremity and a 30 percent evaluation for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2001).  

See also 38 C.F.R. § 4.71, Plate I (2001) concerning ranges 
of motion of the forearm, which indicates that normal forearm 
pronation is zero degrees to 80 degrees; normal supination is 
zero degrees to 85 degrees.  Full wrist dorsiflexion or 
extension is zero degrees to 70 degrees.  Full wrist palmar 
flexion is zero degrees to 80 degrees.  Full wrist ulnar 
deviation is zero degrees to 45 degrees.  Full wrist radial 
deviation is zero degrees to 20 degrees.    

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for traumatic 
arthritis of the right wrist under Diagnostic Code 5213 
(2001).  The medical evidence shows that in January 1993, 
mild traumatic arthritis of the right wrist was diagnosed.  
It was noted that the veteran had mild limitation of light 
activity due to the arthritis symptoms and pain.  The medical 
evidence further shows that supination of the right wrist is 
to 80 degrees and pronation is to 60 degrees.  There is mild 
weakness with supination and pronation of the right wrist.  
The veteran is able to supinate the right wrist well beyond 
30 degrees.  He is able to pronate beyond the last quarter of 
the arc and the hand approaches full pronation.  
There is no evidence of bone fusion.

In light of the above findings, which demonstrate ranges of 
motion of the right upper extremity consistent with the 
assignment of a 10 percent rating and no more under the 
schedular criteria,  the Board finds that the disability 
picture for the veteran's service-connected traumatic 
arthritis of the right wrist more nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5213.  

A disability evaluation in excess of 10 percent is not 
otherwise warranted under Diagnostic Codes 5003 and 5010.  
The 10 percent disability evaluation is assigned under 
Diagnostic Code 5003, 5010, and 5213 (2001), based upon the 
evidence of limitation of motion with pain.  There is no X-
ray evidence of arthritis which involves two or more major 
joints or two or more minor joints with occasional 
incapacitating exacerbations.    

Consideration of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  

A disability evaluation in excess of 10 percent is not 
available under Diagnostic Code 5215, limitation of motion of 
the wrist, so assignment of a rating under that diagnostic 
code would not be to the veteran's benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).

The Board further finds that Diagnostic Code 5214 is not for 
application since there is no evidence of ankylosis of the 
right wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2001).    

DeLuca considerations

Pursuant to instructions contained in the joint motion for 
remand, the Board has  examined the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's right wrist joint which would 
warrant the assignment of additional disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran has consistently complained of pain in the right 
hand and wrist.  Although there was marked tenderness to 
palpation over the right dorsal and ventral wrist in April 
1993, subsequent evaluations did not indicate significant 
right wrist tenderness.  There is no evidence of loss of use 
of the right hand.    

In this case, the medical evidence of record shows that the 
veteran's right wrist disability causes mild limitation of 
range of motion and strength in the right hand.  There is no 
evidence of atrophy.  Significantly, in the judgment of the 
Board, the May 1997 VA examination report indicates that the 
VA examiner found no functional loss in the right hand or 
right upper extremity. 

It was contended by the veteran's attorney in the March 2001 
Joint Remand that where evidence shows pain on use, 38 C.F.R. 
§ 4.14 (2001) does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  However, the currently 
assigned 10 percent evaluation for postoperative carpal 
tunnel syndrome under Diagnostic Code 8515 (2001) already 
takes into account the veteran's complaints of pain, mild 
weakness and decreased strength in the right wrist and hand.  
To assign a rating in excess of 10 percent for traumatic 
arthritis of the right wrist under 38 C.F.R. §§ 4.40, 4.45, 
or 4.59 (2001) based on right wrist pain and functional 
impairment would constitute pyramiding which is prohibited 
under 38 C.F.R. § 4.14 (2001).  As noted above, pyramiding is 
of particular concern in this case because the veteran is 
currently receiving compensation for two service-connected 
right wrist disabilities.   

Boiled down to its essence, the veteran's case for additional 
compensation stems from his own subjective reports of 
functional loss.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, in the opinion of the Board, 
the objective medical evidence of record, which demonstrates 
no or at worst mild functional impairment of the right wrist, 
outweighs the veteran's own self-interested statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony]. 

Fenderson considerations

As to this issue, the Board finds that staged ratings are not 
warranted.  The medical evidence does not show that there has 
been any significant change in the severity of his right 
wrist symptoms from February 1993 to the present, and the 
veteran and his attorney have pointed to no periods of time 
in which the disability was identifiably worse.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the traumatic arthritis of the right 
wrist, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the right wrist.  
The benefit sought on appeal is accordingly denied.

Extraschedular ratings

The joint motion for remand instructed the Board to consider 
certain evidence in connection with its analysis of 
extraschedular ratings.  See the joint motion, page 9.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the June 1999 
Supplemental Statement of the Case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) (2001) should be assigned as to all three 
disabilities on appeal.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran's three service-connected disabilities have been 
discussed in detail above.  There is no evidence of recent 
hospitalization for any of these disabilities, and the 
veteran does not appear to contend that he has been 
hospitalized.  There is also no evidence of an exceptional or 
unusual clinical picture with respect to any of the 
disabilities, and the veteran and his attorney do not appear 
to so contend.  The veteran's presentation amounts to his own 
statements that the three service-connected disabilities 
markedly interfere with employment.

It was contended on behalf of the veteran in December 2001, 
and alluded to in the March 2001 Joint Motion as an issue 
that needed to be addressed, that the veteran's inability to 
hold his tools with his right hand, his inability to work 
every day due to his service-connected disabilities, and his 
need to compensate for his service-connected right hand 
disabilities by relying on his left upper extremity warrant 
an extraschedular evaluation.  

The Board has compared the veteran's own statements to the 
objective medical evidence of record.  The medical evidence, 
which has been described in detail above, does not square 
with the veteran self-report of his right hand and wrist 
problems.  Specifically, there was only mild right hand 
limitation of range of motion and strength on examination in 
April 1993.  On joint examination in May 1997, there was no 
functional loss demonstrated in the veteran's right hand and 
upper extremity.  Although he had reduced right hand grip 
strength on neurological evaluation in May 1997, he had only 
mild weakness involving rotation, supination, and pronation 
in the right wrist.  An outpatient record dated in May 1997 
noted right wrist pain with full range of motion and good 
grip strength.  VA examination in February 1998 showed only 
mild weakness of the wrist.  Additionally, VA consultation in 
August 1998 revealed only mild weakness in the right upper 
extremity on motor examination.  

Thus, the physical findings of record  reveal right upper 
extremity symptomatology that is essentially no more than 
mild.  The Board places greater weight of probative value on 
the numerous objective medical evaluations of the veteran 
than it does on his own subjective statements.  See 
Cartright, supra. 

Moreover, and significantly in the opinion of the Board, 
while the veteran asserted during his January 1999 hearing 
that his service-connected right wrist disabilities severely 
impact his ability to work, he testified at the hearing that 
he stopped working in 1997 primarily due to a non service-
connected left wrist disability.  Consequently, it appears 
that the veteran was in fact able to work after July 1993, 
notwithstanding the service-connected right wrist 
disabilities, and that he stopped working due to a completely 
different disability. 

The joint motion for remand referred to the veteran's 
"application for vocational rehabilitation".  The Board 
observes that the mere filing of an application for 
vocational rehabilitation is not evidence that a disability 
exists. 

The veteran stated during a vocational rehabilitation 
consultation in July 1993 that he had been unable to work for 
three years due to his right carpal tunnel syndrome.
The evaluation report noted an apparent inability for the 
veteran to return to his former occupation as an automobile 
mechanic, due to constant pain and weakness in his right hand 
and arm.  

The Board notes that the person writing the report did not 
have access to the veteran's medical records and that the 
consultant was not a physician.  The report appears to be 
based on the veteran's subjective history; it does not 
contain an independent finding on the veteran's employability 
based on the medical and other evidence on file.  The Board 
places little weight of probative value on that report.  It 
is now well established that information from a veteran which 
is merely transcribed by another still amounts only to a 
statement from the veteran.   See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that an opinion premised upon 
an unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

Moreover, the conclusion contained in the 1993 report was not 
subsequently borne out.  There is no evidence in the claims 
files that the veteran ever underwent vocational 
rehabilitation.  In addition, as discussed above, it appears 
that he continued to work until 1997 and then gave up work 
due to another, unrelated disability.  

In short, despite the veteran's contentions as to the 
severity of his functional impairment due to his service-
connected right upper extremity disabilities, there is no 
medical or other evidence on file of significant functional 
impairment of the right upper extremity and no indication 
that his service-connected right upper extremity disabilities 
result in marked interference with employment.  

The Board has no reason to doubt that the veteran's 
disabilities of the right wrist and hand cause him discomfort 
and may limit his efficiency in certain tasks, including 
work-related activities.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) is not warranted for any of the three disabilities on 
appeal.


ORDER

Entitlement to an increased rating for a sprain of the right 
ring finger is denied.  

Entitlement to an increased rating for right carpal tunnel 
syndrome is denied.  

Entitlement to an increased rating for traumatic arthritis of 
the right wrist is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

